DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,635,721. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘721 teaches the limitations of the present application, as shown below:
16/860396
10,635,721
1. A method for document recommendation within a data storage system, using one or more processors and memory, comprising: 
obtaining a plurality of first data for a source recommendation task from activities related to a source user using a plurality of first documents; 
obtaining a plurality of second data for a target recommendation task from activities related to a target user using a plurality of second documents; 
performing the target recommendation task based on the plurality of first data, the plurality of second data, and the information transferred from the source recommendation task to obtain a target recommendation model, wherein performing the target recommendation task comprises: 
dividing at least a portion of respective data in the plurality of first data and the plurality of second data into a plurality of subspaces with one or more variables for each subspace; and 
optimizing the target recommendation task constrained by the one or more variables from one or more subspaces of the plurality of subspaces having equal importance in the plurality of first data and in the plurality of second data; and conducting document recommendation to the target user using the target recommendation model.
 method for document recommendation within a data storage system, using one or more processors and memory, comprising: 
obtaining a plurality of first data for a source recommendation task from activities related to a source user using a plurality of first documents; 
obtaining a plurality of second data for a target recommendation task from activities related to a target user using a plurality of second documents; 
performing offline analysis of the plurality of first data, the plurality of second data 
performing the target recommendation task based on the plurality of first data, the plurality of second data, and the information transferred from the source recommendation task to obtain a target recommendation model, wherein performing the target recommendation task comprises: 
dividing at least a portion of respective data in the plurality of first data and the plurality of second data into a plurality of subspaces with one or more variables for each subspace; and
optimizing the target recommendation task constrained by the one or more variables from one or more subspaces of the plurality of subspaces having equal importance in the plurality of first data and in the plurality of second data; and 
conducting document recommendation to the target user using the target recommendation model; wherein the transferred information comprises subspace importance of the plurality of first documents.

2. The method according to claim 1, wherein: the source recommendation task comprises training a source prediction function (f.sub.S) based on a source prediction vector (w.sub.S) to obtain a source recommendation model; and the target recommendation task comprises training a target prediction function (f.sub.T) based on a target prediction vector (w.sub.T) to obtain the target recommendation model.
3. The method according to claim 2, wherein performing the target recommendation task to obtain the target recommendation model further comprises: 
obtaining a first optimization element that is a sum of differences between a 
obtaining a second optimization element that is a sum of differences between a plurality of prediction values obtained by performing recommendation prediction on the plurality of second documents using the target prediction vector and corresponding actual recommendation values, respectively; 
obtaining a regularized element that is an element obtained by regularizing the source prediction vector or the target prediction vector under a condition that a modulus value of a sub-vector of the source prediction vector for each of the subspaces is equal to the modulus value of a sub-vector of the target prediction vector for that subspace; and  
optimizing a sum of the first optimization element, the second optimization element, and the regularized element to obtain a value of the target vector corresponding to the scenario wherein the sum is minimal as a parameter for the target recommendation model.

obtaining a first optimization element that is a sum of differences between a 
obtaining a second optimization element that is a sum of differences between a plurality of prediction values obtained by performing recommendation prediction on the plurality of second documents using the target prediction vector and corresponding actual recommendation values, respectively; 
obtaining a regularized element that is an element obtained by regularizing the source prediction vector or the target prediction vector under a condition that a modulus value of a sub-vector of the source prediction vector for each of the subspaces is equal to the modulus value of a sub-vector of the target prediction vector for that subspace; and 
optimizing a sum of the first optimization element, the second optimization element, and the regularized element to obtain a value of the target vector corresponding to the scenario wherein the sum is minimal as a parameter for the target recommendation model.


generating a plurality of first eigenvectors (X.sub.s.sub.i) based on the plurality of first data;  
generating a plurality of second eigenvectors (X ) based on the plurality of second data; and 
optimizing the expression:  

    PNG
    media_image1.png
    77
    526
    media_image1.png
    Greyscale
 
wherein w.sub.s and w.sub.T denote the prediction vector for the source task and the prediction vector for the target task; n.sub.S denotes the number of the 

generating a plurality of first eigenvectors (x.sub.s.sub.i)based on the plurality of first data; 
generating a plurality of second eigenvectors (x.sub.T.sub.i) based on the plurality of second data; and 
optimizing the expression:

    PNG
    media_image1.png
    77
    526
    media_image1.png
    Greyscale

wherein w.sub.S and w.sub.T denote the prediction vector for the source task and the prediction vector for the target task; n.sub.S denotes the number of the 

5. The method according claim 4, wherein the source prediction function and the target prediction function are support vector machine linear classifiers.
6. An apparatus for document recommendation on a data storage system, using one or more processors and memory, comprising: 
an obtaining module, implemented via the one or more processors, configured to obtain a plurality of first data for a source recommendation task from activities related to a source user using a plurality of first documents, and to obtain a plurality of second data for a target recommendation task from activities related to a target user using a plurality of second documents; 
a processing module, implemented via the one or more processors, configured to perform the target recommendation task based on the plurality of first data, the plurality of second data, and information transferred from the source recommendation task to obtain a target recommendation model, wherein the processing module is further configured to: 
divide at least a portion of respective data in the plurality of first data and the plurality of second data into a plurality of subspaces with one or more variables for each subspace; and 
optimize the target recommendation task constrained by the one or more variables from one or more subspaces of the plurality of subspaces having equal importance in the plurality of first data and in the plurality of second data; and 
an outputting module configured to conduct document recommendation to the target user using the target recommendation model, and output a document recommendation result.
An apparatus for document recommendation on a data storage system, using one or more processors and memory, comprising: 
an obtaining module, implemented via the one or more processors, configured to obtain a plurality of first data for a source recommendation task from activities related to a source user using a plurality of first documents, and to obtain a plurality of second data for a target recommendation task from activities related to a target user using a plurality of second documents; 
a processing module, implemented via the one or more processors, configured to perform the target recommendation task based on the plurality of first data, the plurality of second data, and information transferred from the source recommendation task to obtain a target recommendation model, wherein the processing module is further configured to: 
divide at least a portion of respective data in the plurality of first data and the plurality of second data into a plurality of subspaces with one or more variables for each subspace; and 
optimize the target recommendation task constrained by the one or more variables from one or more subspaces of the plurality of subspaces having equal importance in the plurality of first data and in the plurality of second data; wherein the processing module performs an offline analysis of the plurality of first data, the plurality of second data and the information transferred from the source recommendation task; and an outputting module configured to conduct document recommendation to the target user using the target recommendation model, and output a document recommendation result; wherein the transferred information comprises subspace importance of the plurality of first documents.




7. The apparatus according to claim 6, wherein: the source recommendation task comprises training a source prediction function (f.sub.s)based on a source prediction vector (w.sub.S) to obtain a source recommendation model; and the target recommendation task comprises training a target prediction function (f.sub.T)based on a target prediction vector (w.sub.T) to obtain the target recommendation model.
8. The apparatus according to claim 7, wherein the processing module is further configured to: 
obtain a first optimization element that is a sum of differences between a plurality of prediction values obtained by 
obtain a second optimization element that is a sum of differences between a plurality of prediction values obtained by performing recommendation prediction on the plurality of second documents using the target prediction vector and corresponding actual recommendation values, respectively; 
obtain a regularized element that is an element obtained by regularizing the source prediction vector or the target prediction vector under a condition that a modulus value of a sub-vector of the source prediction vector for each of the subspace is equal to the modulus value of a sub-vector of the target prediction vector for that subspace; and 
optimize a sum of the first optimization element, the second optimization element, and the regularized element to obtain a value of the target vector corresponding to the scenario wherein the sum is minimal as a parameter for the target recommendation model.

obtain a first optimization element that is a sum of differences between a plurality of prediction values obtained by 
obtain a second optimization element that is a sum of differences between a plurality of prediction values obtained by performing recommendation prediction on the plurality of second documents using the target prediction vector and corresponding actual recommendation values, respectively; 
obtain a regularized element that is an element obtained by regularizing the source prediction vector or the target prediction vector under a condition that a modulus value of a sub-vector of the source prediction vector for each of the subspace is equal to the modulus value of a sub-vector of the target prediction vector for that subspace; and 
optimize a sum of the first optimization element, the second optimization element, and the regularized element to obtain a value of the target vector corresponding to the scenario wherein the sum is minimal as a parameter for the target recommendation model.




    PNG
    media_image1.png
    77
    526
    media_image1.png
    Greyscale

wherein w.sub.s and w.sub.T denote the prediction vector for the source task and the prediction vector for the target task; n.sub.S denotes the number of the plurality of first eigenvectors; 


    PNG
    media_image1.png
    77
    526
    media_image1.png
    Greyscale

wherein w.sub.S and w.sub.T denote the prediction vector for the source task and the prediction vector for the target task; n.sub.S denotes the number of the plurality of first eigenvectors; 

10. The apparatus according to claim 9, wherein the source prediction function and the target prediction function are support vector machine linear classifiers.
11. The apparatus according to claim 6, wherein the obtaining module, the processing module and the outputting module comprise at least one of a hardware element and a software application and a combination thereof.
11. The apparatus according to claim 6, wherein the obtaining module, the processing module and the outputting module comprise at least one of a hardware element and a software application and a combination thereof. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
For claims 1 and 6, the limitation “performing the target recommendation task based on…the information transferred from the source recommendation task” lacks antecedent basis in the claim.  Furthermore, no other mention of “information” exists in claim 1 and 6 respectively.  Thus, for the purposes of examination, examiner will interpret “the information transferred from the source recommendation task” as “information transferred from the source recommendation task.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edson (US 2013/0046651).
For claim 1, Edson teaches a method for document recommendation (although the Figures teach game recommendations, [0018] and Figure 1B teach that embodiments include ebook recommendations) within a data storage system (1019, Figure 10), using one or more processors and memory (1003, 1005, 1006 of Figure 10 and [0047]), comprising: 
obtaining a plurality of first data (404-405 of Figure 4 and 620-623 of Figure 6) for a source recommendation task (adding users to social graph, 624 of Figure 6) from activities related to a source user (other trade participants, [0036]) using a plurality of first documents (620-622, Figure 6); 
obtaining a plurality of second data (606-618 and 625, Figures 6A and 6B) for a target recommendation task (810-811, Figure 8A), from activities related to a target user using a plurality of second documents (618 and 625, Figure 6B); 
performing the target recommendation task based on the plurality of first data (as understood by Figures 6A, 6B, 8A and 8B), the plurality of second data (as understood by Figures 6A, 6B, 8A and 8B), and information transferred from the source recommendation task (via 404 and 405 of Figure 4, see also Figure 8A) to obtain a target recommendation model (505, Figure 5), wherein performing the target recommendation task comprises: 
dividing at least a portion of respective data in the plurality of first data (806, Figure 8A) and the plurality of second data (802-804, Figure 8A) into a plurality of subspaces (correlation and usage, 808) with one or more variables for each subspace (804, 805 and 807, Figure 8A); and 
optimizing the target recommendation task (808, Figure 8A) constrained by the one or more variables from one or more subspaces of the plurality of subspaces having equal importance in the plurality of first data and in the plurality of second data (809, Figure 8A); and 
conducting document recommendation to the target user using the target recommendation model (807-811, Figure 8A).
For claim 6, Edson teaches an apparatus (Figures 4A and 4B) for document recommendation (although the Figures teach game recommendations, [0018] and on a data storage system (1019, Figure 10), using one or more processors and memory (1003, 1005, 1006 of Figure 10 and [0047]), comprising: 
an obtaining module (1007-1013, Figure 10), implemented via the one or more processors (as understood by examination of Figure 10), configured to obtain a plurality of first data  (404-405 of Figure 4 and 620-623 of Figure 6) for a source recommendation task (adding users to social graph, 624 of Figure 6) from activities related to a source user (other trade participants, [0036]) using a plurality of first documents (620-622, Figure 6), and to obtain a plurality of second data (606-618 and 625, Figures 6A and 6B) for a target recommendation task (810-811, Figure 8A), from activities related to a target user using a plurality of second documents (618 and 625, Figure 6B); 
a processing module (1003 and 1033b, Figure 10), implemented via the one or more processors (as understood by examination of Figure 10), configured to perform the target recommendation task based on the plurality of first data (as understood by Figures 6A, 6B, 8A and 8B), the plurality of second data (as understood by Figures 6A, 6B, 8A and 8B), and information transferred from the source recommendation task (via 404 and 405 of Figure 4, see also Figure 8A) to obtain a target recommendation model (505, Figure 5), wherein the processing module is further configured to: 
divide at least a portion of respective data in the plurality of first data (806, Figure 8A) and the plurality of second data (802-804, Figure 8A) into a plurality of subspaces (correlation and usage, 808) with one or more variables for each subspace (804, 805 and 807, Figure 8A); and 
optimize the target recommendation task (808, Figure 8A) constrained by the one or more variables from one or more subspaces of the plurality of subspaces having equal importance in the plurality of first data and in the plurality of second data (809, Figure 8A); and 
an outputting module (1010, 1013) configured to conduct document recommendation to the target user using the target recommendation model (807-811, Figure 8A)., and output a document recommendation result (810 and 811, Figure 8A). 
For claim 11, Edson further teaches:
the obtaining module, the processing module and the outputting module comprise at least one of a hardware element (as discussed in the rejection of claim 6 above) and a software application (Figure 2) and a combination thereof (as understood by examination of Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached at 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL C PUENTES/Primary Examiner, Art Unit 2849